DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in Fig. 1A, element 106.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of the porous medium being disposed within the corresponding first or second bearing pocket as found in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The examiner notes that while Figures 4A and 4B show that the porous medium can be either part of the bearing lands 201/209 or the bearing bases 202/210, these figures do not show the porous medium being part of the bearing pockets, which is the empty space between the substrate and the bearings (represented by elements 203/211 in Fig. 2A, for example). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Granneman et al (2005/0037619) in view of Tang et al (2010/0208272).
	Regarding claim 1, Granneman (Figs. 1 and 2) discloses a substrate holder, the holder comprising a first support 6 comprising a first bearing land (this is the top part of support 6) and a first bearing base (this is the bottom part of support 6) arranged to form a first bearing pocket (as seen in Fig. 1 and 2, the sloped portion of the bearing base forms a bearing pocket) and a first gas inlet 10 fluidly coupled to the first bearing pocket (see Fig. 2 and paragraph 0037); and a second support 7 comprising a second bearing land (this is the bottom part of support 7) and a second bearing base (this is the top part of support 7) arranged to form a second bearing pocket (as seen in Fig. 1 and 2, the sloped portion of the bearing base forms a bearing pocket) and a second gas inlet 10 fluidly coupled to the second bearing pocket (see Fig. 2 and paragraph 0037), wherein the first support and the second support are positioned relative to one another such that the first bearing pocket is opposed to the second bearing pocket thereby forming a cavity between the first support and the second support (see Figs. 1 and 2 – the supports are arranged to form a cavity into which object 3 is placed); and gas supplied to the first bearing pocket and gas supplied to the second bearing pocket form an air bearing in the cavity for supporting a substrate 3 in the measurement cavity without contact between the substrate, the first support, and the second support (see Fig. 2 and paragraph 0037, which teaches that when the wafer is appropriately spaced between supports 6 and 7, it can be supported only by gas streams which flow through holes 10 towards the substrate from both directions).
	Granneman, however, fails to disclose that the cavity formed between the supports is a measurement cavity, and that at least one of the first and second supports comprise reference optics through which one or more interferometric or optical measurements can be taken.
	Tang (Fig. 1) discloses an interferometric system 10 featuring interferometers 20, 40.  These interferometers are used to measure a wafer 60 that is placed between reference flats 32, 52 that are the equivalent of supports, with these reference flats featuring reference flat surfaces 33, 53, with the wafer placed in such a way that the wafer is stabilized by air and is not touching the reference flats (see paragraph 0062).  The gap between the flats forms an optical cavity for measurement of the wafer (see paragraph 0061).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the supports of Granneman in such a way that they feature reference optics through which interferometric or optical measurements can be taken as taught by Tang, the motivation being to allow for non-contact optical measurements to be taken of the Granneman object as it is being processed, thereby allowing for more accurate, consistent substrates to be obtained, particularly as the device of Tang allows for measurements to be made of both sides of the wafer simultaneously (see paragraph 0089 for example).
	As for claim 2, Granneman discloses that at least one of the first and second gas inlets comprise a porous medium (see paragraph 0026 – “a construction of this type can, for example, be achieved by providing porous plates”).
As for claims 3-4, the combination of Granneman and Tang discloses the claimed invention as set forth above regarding claim 2, but fails to disclose the specific location of the porous medium.
However, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the porous medium of Granneman and Tang either within a first or second bearing land (claim 3) or in the first or second bearing pocket (claim 4), the motivation being that a specific location for the porous medium would not have any functional change on the operation of the combined device, as placing the porous medium either in a bearing land or a bearing pocket will still allow for an ample flow of gas to the substrate to allow the substrate to be held in its desired position without any contact between the substrate and the supports.
	As for claim 5, Granneman discloses that at least one of the first and second gas inlets comprise one or more discrete bores 10 in the corresponding first or second support (see Figs. 1 and 2 and paragraphs 0033 and 0037).
	As for claim 6, Granneman discloses that the one or more discrete bores open into the corresponding first or second bearing land (see Figs. 1 and 2 – the bores open into the bearing lands so that air can be fed into the cavity to support the substrate).
	As for claim 7, Granneman discloses that the discrete bores open into the corresponding first or second bearing base (the holes extend to bearing bases located near element numbers 6 or 7, so that air can be passed into the cavity where the substrate is located).
	As for claim 8, Granneman discloses a wafer holder 11 positioned within the measurement cavity that is coupled to the second support.
	As for claim 9, while Granneman alone fails to disclose that the first and second supports both comprise reference optics through which one or more interferometric or optical measurements can be taken, Tang discloses using interferometers to measure both sides of wafer 60 simultaneously, making both holders/transmission flats 32 and 52 reference optics through which the interferometric measurements can be taken (see paragraph 0061).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make both supports of Granneman into reference optics for interferometric measurements as per Tang, the motivation being to allow for simultaneous measurement of both sides of the wafer being processed at the same time, thereby improving operational efficiency.  The examiner also notes that it has been held that mere duplication the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	As for claim 10, the combination of Granneman and Tang, through Tang, discloses that the reference optics comprise Fizeau elements (see paragraph 0060 – the interferometers are Fizeau interferometers).
	As for claim 11, Granneman discloses that the gas flowing through the first gas inlet provides a first pressure force in the first bearing pocket, the gas flowing through the second gas inlet provides a second pressure force in the second bearing pocket, and the first pressure force is different from the second pressure force (see paragraph 0021).
As for claim 12, while the combination of Granneman and Tang discloses the claimed invention as set forth above regarding claim 11, the combination fails to disclose that the difference between the first and second pressure forces stiffen the substrate.
	However, the examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Here, as Granneman already discloses having a pressure differential between the top and the bottom side of the substrate (see paragraph 0021), and that only small amounts of gas is needed (see paragraph 0050), discovering the correct pressure difference to obtain a desired result would be within the realm of the skilled artisan.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the difference between the first and second pressure forces in the combination of Granneman and Tang so that the difference stiffens the substrate, the motivation being that stiffening the substrate allows for the substrate to be placed in a desired shape for more effective processing and measuring.
	As for claim 13, the combination of Granneman and Tang as set forth above regarding claim 1 would disclose an interferometer comprising that substrate holder.
	As for claim 14, interferometer 20 of Tang makes measurements through one of the supports.
	As for claim 15, interferometers 20 and 40 of Tang make measurements through each of the supports. 
	Regarding claim 16, Granneman (Figs. 1 and 2) discloses a method comprising positioning a substrate 3 within a substrate holder 1, the substrate holder comprising a first support 6 comprising a first bearing land (this is the top part of support 6) and a first bearing base (this is the bottom part of support 6) arranged to form a first bearing pocket (as seen in Fig. 1 and 2, the sloped portion of the bearing base forms a bearing pocket) and a first gas inlet 10 coupled to the first bearing pocket (see Fig. 2 and paragraph 0037); and a second support 7 comprising a second bearing land (this is the bottom part of support 7) and a second bearing base (this is the top part of support 7) arranged to form a second bearing pocket (as seen in Fig. 1 and 2, the sloped portion of the bearing base forms a bearing pocket) and a second gas inlet 10 fluidly coupled to the second bearing pocket (see Fig. 2 and paragraph 0037); wherein the first support and the second support are positioned relative to one another such that the first bearing pocket is opposed to the second bearing pocket thereby forming a cavity between the first support and the second support (see Figs. 1 and 2 – the supports are arranged to form a cavity into which object 3 is placed); and supplying gas to the first bearing pocket and the second bearing pocket to form an air bearing in the cavity for supporting the substrate in the cavity without contact between the substrate, the first support, and the second support (see Fig. 2 and paragraph 0037, which teaches that when the wafer is appropriately spaced between supports 6 and 7, it can be supported only by gas streams which flow through holes 10 towards the substrate from both directions).
	Granneman, however, fails to disclose that the cavity forms a measurement cavity, and at least one of the first support and the second support comprises reference optics through which one or more interferometric or optical measurements can be taken; and making one or more interferometric or optical measurements through the first support, the second support, or the first and second supports.
Tang (Fig. 1) discloses an interferometric system 10 featuring interferometers 20, 40.  These interferometers are used to measure a wafer 60 that is placed between reference flats 32, 52 that are the equivalent of supports, with these reference flats featuring reference flat surfaces 33, 53, with the wafer placed in such a way that the wafer is stabilized by air and is not touching the reference flats (see paragraph 0062).  The gap between the flats forms an optical cavity for interferometric measurement of the wafer (see paragraph 0061).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the supports of Granneman in such a way that they feature reference optics through which interferometric or optical measurements can be taken as taught by Tang, the motivation being to allow for non-contact optical measurements to be taken of the Granneman object as it is being processed, thereby allowing for more accurate, consistent substrates to be obtained, particularly as the device of Tang allows for measurements to be made of both sides of the wafer simultaneously (see paragraph 0089 for example).
	As for claim 17, Granneman discloses that the gas flowing through the first gas inlet provides a first pressure force in the first bearing pocket, the gas flowing through the second gas inlet provides a second pressure force in the second bearing pocket, and the first pressure force is different from the second pressure force (see paragraph 0021).
	As for claim 18, while the combination of Granneman and Tang discloses the claimed invention as set forth above regarding claim 17, the combination fails to disclose that the difference between the first and second pressure forces stiffen the substrate.
	However, the examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Here, as Granneman already discloses having a pressure differential between the top and the bottom side of the substrate (see paragraph 0021), and that only small amounts of gas is needed (see paragraph 0050), discovering the correct pressure difference to obtain a desired result would be within the realm of the skilled artisan.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the difference between the first and second pressure forces in the combination of Granneman and Tang so that the difference stiffens the substrate, the motivation being that stiffening the substrate allows for the substrate to be placed in a desired shape for more effective processing and measuring.
	As for claim 19, while Granneman fails to disclose the limitations set forth by the claim, Tang (Fig. 1) discloses an interferometric system 10 featuring interferometers 20, 40.  These interferometers are used to measure a wafer 60 that is placed between reference flats 32, 52 that are the equivalent of supports, with these reference flats featuring reference flat surfaces 33, 53, with the wafer placed in such a way that the wafer is stabilized by air and is not touching the reference flats (see paragraph 0062).  The gap between the flats forms an optical cavity for interferometric measurement of the wafer (see paragraph 0061).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct both supports of Granneman in such a way that they feature reference optics through which interferometric or optical measurements can be taken as taught by Tang, the motivation being to allow for non-contact optical measurements to be taken of the Granneman object as it is being processed, thereby allowing for more accurate, consistent substrates to be obtained, particularly as the device of Tang allows for measurements to be made of both sides of the wafer simultaneously (see paragraph 0089 for example).
	As for claim 20, the combination of Granneman and Tang, through Tang, discloses that the reference optics comprise Fizeau elements (see paragraph 0060 – the interferometers are Fizeau interferometers).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0135588 to Satou discloses the use of a graphite or carbon graphite porous body as a bearing member (see paragraph 0094); US 2018/0033697 to Suzuki et al. discloses a gas floated workpiece that supports a substrate 100 in a noncontact manner so that it can be measured by a height detecting system (see paragraph 0055 and Figs. 1 and 5, for example) which also features a downward/upward ejector 3A/3B of gas featuring a porous body in which a number of holes are opened (see paragraph 0048); US 2020/0266092 to Grejda et al. discloses an apparatus for non-contact holding and measurement of thin substrates (see Grejda abstract, Figs. 1 and 2, and paragraph 0067, which states that the thin substrate of the invention can be measured using an interferometer); and 2021/0164915 to Frankovich et al. discloses a chamber for vibrational isolation of thin films, where the thin films can be interferometrically measured by a pair of interferometers 12, 14 (see Figs. 1A, 1B, and 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        August 24, 2022